Citation Nr: 1810793	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2011 ratings decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge.

These claims were previously before the Board in May 2016.  In its decision, the Board reopened the Veteran's claims of service connection for hypertension and tinnitus.  Additionally, the Board remanded the claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's hearing loss is attributable to his active service.

2.  The Veteran's tinnitus is attributable to his active service.

3.  The Veteran's hypertension is not attributable to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Some chronic diseases, such as sensorineural hearing loss, tinnitus and hypertension, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period (one year for hypertension), and if following a period of service of 90 days or more of continuous active service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

Hearing Loss

The Veteran has a present disability of hearing loss for VA purposes under 38 C.F.R. § 3.385.  See March 2010 VA examination report.  Furthermore, the Veteran competently reports that during service he was exposed to military noise in the form of cannon fire and big guns.  As such, the evidence established in-service noise exposure.  Thus, the sole question is whether his hearing loss bears a causal connection to his military noise exposure.  

A medical opinion dated January 25, 2010 was submitted by a private physician.  This doctor opined that the Veteran's hearing loss at least as likely as not began while the Veteran was on active duty.  Although a VA examination was conducted in March 2010, the examiner did not have the claims file available to review, and thus did not offer an opinion.  Another VA examination was conducted in August 2010.  This examiner did review the claims file.  The examiner acknowledged the Veteran's service in artillery.  This examiner stated that the pattern of the Veteran's hearing loss was more indicative of presbycusis than noise-induced hearing loss.  However, this examiner also stated that artillery was a "plausible cause" of hearing loss.  Concluding, this examiner opined that it was less likely than not that hearing loss was caused by noise exposure during service.

An expert medical opinion regarding hearing loss was obtained in October 2017 from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a).  The physician, who is the Chief of Otolaryngology at a VA Medical Center (VAMC) opined that it was more than 50 percent likely that the hearing loss has its onset during the Veteran's service.  The rationale provided was that three years of artillery noise was a significant period, and that firearms routinely caused 150 decibels or noise and that more than 85 decibels of noise was ototoxic.  The physician noted that it was expected that there was overlying presbycusis given the age of the Veteran, but the three years of service noise exposure likely caused significant hearing loss and predisposed the Veteran to presbycusis.

The Board finds that the evidence is at least in equipoise when it comes to whether the Veteran's hearing loss was incurred in service.  The Board acknowledges the August 2010 VA examination opinion.  It was based on a review of the claims file and the Veteran's established exposure to artillery fire.  However, weighed against that negative finding are the opinion of the private physician from January 2010, and the expert VHA medical opinion obtained in October 2017.  Both of these opinions found that the hearing loss was incurred in service.  Notably, the October 2017 opinion was based on a full review of the claims file, including the August 2010 VA examination and included a persuasive explanation for the opinion.

Where the evidence is equally balanced, the benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds that the Veteran's hearing loss is attributable to his active service.  Therefore, service connection for hearing loss is warranted.

Tinnitus

The Veteran has a present diagnosis of tinnitus.  See August 2010 VA examination.  As noted above, the evidence establishes that the Veteran was exposed to noise from artillery fire during service.  Thus, the sole question is whether the tinnitus the Veteran experiences is a result of the in-service noise exposure.  In the Veteran's March 2010 VA examination, the examiner noted that the Veteran had constant high pitched tinnitus that began in service after exposure to gunfire.  Additionally, although the October 2017 VHA expert medical opinion did not expressly reference tinnitus, the rationale for the opinion appears to similarly apply to the tinnitus claim.

Where the evidence is equally balanced, the benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds that the Veteran's tinnitus is attributable to his active service.  Therefore, service connection for tinnitus is also warranted.

The Board notes that the October 2017 VHA medical opinion was sent to the Veteran and his representative in accordance with 38 C.F.R. § 20.903(a).  In December 2017, the Veteran responded that he was waiving RO consideration of the evidence and requested that the Board immediately adjudicate the appeal.  Later, in January 2018, the Veteran submitted additional argument and evidence specifically for the hearing loss and tinnitus claims.  At that time, he indicated that he did not waive RO consideration of the evidence and requested that the case be remanded.  Here, given the beneficial outcome of these two claims, the Board finds that remand is unnecessary.

Hypertension

The Veteran contends that his hypertension may have manifested during service or that he was treated for hypertension within one year of release from service, and therefore his hypertension should be service-connected.  As an initial matter, the Veteran has a present diagnosis of hypertension.  See February 2010 VA examination.  Thus, the issues are whether the Veteran had hypertension that manifested during service, or whether his hypertension manifested to a compensable degree within one year of service, or is otherwise related to service.  

The Veteran's first VA examination for hypertension was in February 2010.  The claims file was reviewed by the examiner.  This examiner noted that the Veteran's blood pressure on his separation physical was "normal."  This examiner ultimately opined that it was not likely that the Veteran's hypertension was related to military service.  A hypertension disability benefits questionnaire was submitted in November 2015.  This document noted a diagnosis of hypertension, and indicated the date of diagnosis as 1953.  The Veteran in this document indicated that he was diagnosed with hypertension in 1953 and was placed on medication at that time and had been treated for hypertension since then.  

The Board obtained an additional VHA expert medical opinion in November 2017 pursuant to 38 C.F.R. § 20.901(a).  The author is a staff physician at a VAMC who has a specialty in family practice and internal medicine.  The physician noted that the Veteran reported that he received medical treatment at the Mt. Alto VA Hospital between 1953 and 1956, but that no records were available to confirm that.  The physician then went on to note that there were numerous copies of outpatient treatment records which did show treatment for essential hypertension as early as July 1958, but that this was approximately six years after military service.  There were no service treatment records (STRs) showing the condition was incurred as a result of active duty, according to the examiner.  Furthermore, the examiner highlighted that there was no medical evidence to confirm that the Veteran was diagnosed with hypertension during active duty or within one year of his separation from the military.  The examiner reviewed the lay statements submitted saying the Veteran was treated for a hernia and hypertension in 1953 at Mt. Alto.  However, the examiner then pointed to correspondence from the Veteran highlighting that he was treated for high blood pressure at Mt. Alto between 1956 and 1957.  The examiner noted the Veteran's statements were not consistent with those submitted by his friends and family.  Concluding, the examiner opined that it was not at least as likely as not that the hypertension had its onset during service or manifested to a compensable degree within one year of service.  

The Veteran has submitted numerous statements relating to the onset of his hypertension, and they are worth noting in some detail.  In a December 2002 statement the Veteran recounted that he did not have hypertension at induction, and that during basic training he went on sick call several times complaining of headaches.  In a statement dated July 2004, the Veteran mentioned his hernia operation and that it was during this stay that the doctors discovered that he had high blood pressure.  A buddy statement dated November 2004 recounted that the Veteran had surgery "shortly after he was discharged" and that the Veteran was later in the hypertension clinic.  The Veteran's sister submitted a statement dated November 2004 that she remembered the Veteran's treatment at Mt. Alto and that she learned that at that time he was also being treated for hypertension.  

The Veteran's wife in a November 2004 statement recounted that she visited him daily when he received his hernia operation at Mt. Alto and that while recovering from this operation it was discovered that he had high blood pressure.  In the Veteran's November 2004 notice of disagreement, he mentioned he was treated for hypertension at Mt. Alto in 1953.  In the Veteran's February 2009 notice of disagreement, he stated that his hypertension was diagnosed "a few days after separation (at the Washington VAMC in 1952)" and that he has had continuous treatment for it since then.  A May 2017 statement from a neighbor noted that upon returning from the military the Veteran was hospitalized for a hernia.  The neighbor visited the Veteran frequently and said he suffered from hypertension at the time.  A May 2017 statement from the Veteran recounted that his hypertension "was dictated and treated" while he was in the military.

To the extent that the Veteran contends either his STRs-that is records from his period of active duty from 1950 to 1952-or his records from the Mt. Alto VA facility shortly thereafter are missing or incomplete, VA has taken steps to associate any missing records with the claims file.  In March 2003, the RO sent correspondence to the Veteran noting that a 1973 fire at the National Personnel Records Center (NPRC) destroyed a significant number of records.  In order to reconstruct the Veteran's records, he was instructed to complete a form.  In May 2003, the RO requested all medical and dental records and sick/morning reports for the Veteran from September 1950 to September 1952.  Another request was made in August 2003 for sick/morning reports for the Veteran from Camp Stewart, Georgia.  Eventually, in May 2004 the response was that there were no sick reports for the periods specified.  The Board remanded the claims in May 2016 in order to associate treatment records from the Mt. Alto facility.  A June 2016 request was made for all records of treatment from this facility from 1952 to 1965.  The response was that current VAMCs do not have those records.  An April 2017 response from the NPRC stated that the records were not in their files.  The Board concludes that it would be futile to again request any such records that are not already in the claims file.

Despite these responses from the NPRC, there are a good amount of the Veteran's STRs that are contained in the claims file because they were sent to VA in 1955 in connection with a prior dental claim.  The Veteran's pre-induction report of medical examination dated July 1950 is in the claims file.  No hypertension is noted, and his blood pressure was 140 over 80.  Furthermore, there are STRs dating from 1950 through 1952 when the Veteran separated from service contained in the claims file.  There is no mention of hypertension in these records.  His report of medical examination at separation is contained in the file.  Dated September 1952, the report noted the Veteran's vascular system as normal, no hypertension was noted, and his blood pressure at this time was 120 over 76.  In addition to the medical opinion evidence, this contemporaneous evidence weighs against in-service incurrence of hypertension because there is no reference to hypertension or high blood pressure, and the separation examination is normal.  This also weighs against a continuity of symptomatology.

After service, a May 1961 treatment record in the file did note essential vascular hypertension.  The VA Hospital noted on this record is "VAH, Washington 7, D.C."  Another treatment record, date-stamped August 15, 1958 notes a diagnosis of both an epigastric hernia and essential vascular hypertension.  This same document highlights that the operation performed at the facility was for the repair of the epigastric hernia, and that the date of such operation was June 20, 1958.  Nearly six years after service, this documented evidence of hypertension weighs against the claim as it is more than one year after service and does not indicate an earlier onset.  This evidence tends to make the lay statements not credible as the dates are inconsistent.  This is not surprising given that the events are from over 50 years ago and memory from that long ago is imperfect.

Considering the evidence of record, the Board finds that the Veteran's hypertension was not incurred in service.  This is so because the February 2010 medical opinion highlighted that the Veteran's blood pressure was normal on his physical at separation.  Furthermore, the November 2017 medical opinion noted that there were no STRs that reflected the Veteran was diagnosed with hypertension during active duty.  This weighs against the Veteran's report that his hypertension was dictated and treated while in the military, if by that he meant during his period of active duty from 1950 to 1952.  While the Board acknowledges the Veteran's reports of reporting to sick call for headaches during service, something of which he is competent to report, he is however not competent to suggest that these headaches were somehow a manifestation of hypertension.  He does not have the requisite medical training or expertise to suggest that these headaches were a manifestation of hypertension, which is not observable to a lay person.

The Board also finds that the Veteran's hypertension did not manifest to a compensable degree within one year of service.  The Board acknowledges the statements of the Veteran that he was diagnosed with hypertension a few days after service.  However, there is no evidence in the record to support this statement.  Indeed, this statement is somewhat contradicted by the Veteran's other statements that his hypertension was not diagnosed until he went to the Mt. Alto facility for hernia treatment.  On this point, some of the buddy statements in the record also tend to support the notion that the hypertension was not diagnosed until the Veteran's hospitalization and surgery for his hernia.  Looking to the treatment records in the file, the hernia surgery was noted as taking place in June of 1958, nearly six years after the Veteran's separation from service.  Indeed, the records from the late 1950s in the claims file show diagnosis and treatment for hypertension, but this is in the later 1950s and early 1960s, and not within one year from the Veteran's separation from service in 1952.  

To the extent that either the Veteran's service treatment records may not be complete, or that records from his stay at the Mt. Alto facility may be missing or lost, the Board is aware of its heightened duties in this regard.  In appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  Multiple attempts had been made to associate complete service treatment records and VA treatment records from the early 1950s with the claims file.  The responses from the NPRC were negative for additional records.  Even considering the benefit of the doubt in this case, the Board finds that the preponderance of the evidence reflects that the Veteran's hypertension did not manifest during or within one year of his separation from service.  The evidence in the records tends to show that the Veteran's surgery for a hernia and subsequent treatment for hypertension was in 1958.  

The documented medical evidence in the claims file, in addition to the medical opinions obtained, weighs against a finding of service connection.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hypertension is not warranted.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


